 
 

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

RACHEL COSTA,

              Plaintiff,
                                                 Case No. 3:19-cv-437-J-34PDB
vs.

THE ARC JACKSONVILLE, INC.,

              Defendant.
                                          /

                                         ORDER

       THIS CAUSE is before the Court sua sponte. Plaintiff initiated the instant action on

April 17, 2019, by filing a one-count Complaint and Demand for Jury Trial (Doc. 1;

Complaint) under the Family and Medical Leave Act (FMLA), 29 U.S.C. § 2601, et seq.

See generally Complaint. Upon review, the Court finds that the Complaint constitutes an

impermissible “shotgun pleading.” In Weiland v. Palm Beach Cnty. Sheriff’s Office, 792

F.3d 1313 (11th Cir. 2015), the Eleventh Circuit identified four types of “shotgun” pleadings.

See Weiland, 792 F.3d at 1321-23. As relevant here, one such type of improper pleading

occurs where the drafter “commits the sin of not separating into a different count each

cause of action or claim for relief.” Id. at 1322-23 n.13 (collecting cases). Indeed, Rule

10(b), Federal Rules of Civil Procedure (Rule(s)) requires that: “[i]f doing so would promote

clarity, each claim founded on a separate transaction or occurrence . . . must be stated in

a separate count or defense.” See Rule 10(b); see also Anderson v. Dist. Bd. of Trs. of

Central Fla. Cmty. College, 77 F.3d 364, 366 (11th Cir. 1996) (explaining that a properly

drawn complaint “will present each claim for relief in a separate count, as required by Rule
 
 

10(b), and with such clarity and precision that the defendant will be able to discern what

the plaintiff is claiming and to frame a responsive pleading” (internal footnote omitted)).

        Here, the Complaint includes one count, titled “Unlawful Interference & Retaliation

Under the FMLA,” which includes two separate causes of action, one premised on

interference and the other on retaliation. See Complaint ¶¶ 40-46. Accordingly, the Court

will strike the Complaint and direct Plaintiff to file an amended complaint that sets forth

each of her claims for relief in a separate count. See Anderson, 77 F.3d at 367 n.5 (noting

that when faced with a shotgun pleading the district court should sua sponte strike the

pleading and direct the plaintiff to file a more definite statement). Specifically, Plaintiff must

set forth each claim in a separate count and identify the specific factual allegations on

which each claim is based.1 Accordingly, it is ORDERED:

        1.      The Complaint (Doc. 1) is STRICKEN.

        2.      Plaintiff shall file an amended complaint consistent with the directives of this

                Order on or before May 14, 2019. Failure to do so may result in a dismissal

                of this action.

        3.      Defendant shall respond to the amended complaint in accordance with the

                requirements of Rule 15 of the Federal Rules of Civil Procedure.

        DONE AND ORDERED at Jacksonville, Florida on April 26, 2019.




1
  In repleading, Plaintiff is cautioned to avoid the other forms of shotgun pleading identified in Weiland as
well, most notably, the shotgun complaint with multiple counts “where each count adopts the allegations of
all preceding counts, causing each successive count to carry all that came before and the last count to be a
combination of the entire complaint.” See Weiland, 792 F.3d at 1321 & n.11.
 
 


lc11
Copies to:

Counsel of Record
Pro Se Parties
